DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 11-20 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by European Patent Application Publication 2689982 to Fujitsu Limited (hereinafter Fujitsu and cited to the machine translation provided with the Office Action dated 07/07/2021) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Fujitsu in view of U.S. Patent Application Publication 2019/0100204 to Plianos et al.
As per claim 11, Fujitsu discloses a system for automatically setting vehicle functions of a vehicle taking into account external influencing factors (Fujitsu; At least the abstract and paragraph(s) 75), comprising:
at least one back-end server (Fujitsu; At least paragraph(s) 33 and 40) which is configured to:
receive vehicle data relating to the vehicle (Fujitsu; At least paragraph(s) 33-35, 46, 60, and 70);
determine data with respect to the external influencing factors taking into account at least some of the vehicle data (Fujitsu; At least paragraph(s) 36, 47, 60, 61, and 64);
determine optimum settings of vehicle functions of the vehicle taking into account the vehicle data and the data with respect to the external influencing factors (Fujitsu; At least paragraph(s) 51); and
transmit the optimum settings of the vehicle functions to the vehicle (Fujitsu; At least paragraph(s) 53, 55, and 69), wherein:
the vehicle is configured to adopt the optimum settings of the vehicle functions (Fujitsu; At least paragraph(s) 55 and 66; although this limitation is interpreted as being outside the metes and bounds of the claim scope and, therefore, given little patentable weight since it is directed to the vehicle whereas the system only comprises the back-end server, this limitation is disclosed as cited), 
the optimum setting of the vehicle functions comprise a maximum speed which is needed to circumvent current driving restrictions in environmental zones based on emission values of the vehicle at the maximum speed, (Fujitsu; At least paragraph(s) 3 and 8; the optimum settings, i.e., electric-only mode, of the vehicle function, i.e., 
Since the system only comprises the server, which does not include the vehicle nor has any control over the vehicle, any action or capability of the vehicle is outside the metes and bounds of the server.  As a result, the last limitation, i.e., “the vehicle is configured to reduce a current speed of the vehicle to the maximum speed upon entering one of the environmental zones” is interpreted as being outside the metes and bounds of the claim scope and given little patentable weight.  Therefore, Fujitsu discloses the claim limitations and scope, as written, as set forth in the rejection above.  
However, in light of compact prosecution, the following rejection under 35 U.S.C. 103 is provided assuming the system comprising the server and the vehicle.  
Fujitsu discloses switching into electric-only mode upon entering an environmental zone (Fujitsu; At least paragraph(s) 51-53), but does not explicitly disclose the vehicle is configured to reduce a current speed of the vehicle to the maximum speed upon entering one of the environmental zones
However, the above features are taught by Plianos (Plianos; At least paragraph(s) 108 and 175, and figure 3).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Plianos into the invention of Fujitsu with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Plianos teaches reducing a speed of a vehicle to a maximum speed upon entering an environmental zone in order 
As per claim 12, Fujitsu discloses wherein the external influencing factors comprise one or more of:
current air quality values (Fujitsu; At least paragraph(s) 60 and 64);
the current driving restrictions in the environmental zones, wherein the current driving restrictions apply to emitting and/or highly emitting vehicles (Fujitsu; At least paragraph(s) 48 and 61); and
local traffic specifications and/or traffic regulations which apply on the route (Fujitsu; At least paragraph(s) 48, 58, and 61).
As per claim 13, Fujitsu discloses wherein the vehicle data comprise one or more of:
current emission status data relating to the vehicle (Fujitsu; At least paragraph(s) 64, 70, and 72); and 
at least one planned destination of the vehicle (Fujitsu; At least paragraph(s) 60), wherein the planned destination of the vehicle comprises a latest arrival time of the vehicle at the planned destination.
As per claim 14, Fujitsu discloses wherein the vehicle functions comprise one or more of:

(ii) driving modes which influence the vehicle emissions of the vehicle (Fujitsu; At least paragraph(s) 40, 69, and 75).
As per claim 15, Fujitsu discloses wherein the vehicle is a hybrid vehicle (Fujitsu; At least paragraph(s) 29 and 37); and
the vehicle functions further comprise operating modes of the hybrid vehicle (Fujitsu; At least paragraph(s) 37 and 40).
As per claims 16-20, Fujitsu discloses the method of using the system of claims 11-15 (Fujitsu; At least paragraph(s) 23), therefore, claims 16-20 are rejected using the same citations as applied to claims 11-15, above.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/David P. Merlino/Primary Examiner, Art Unit 3669